           Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

EDWARD A. JAZLOWIECKI,

                            Plaintiff,            Case No.: 3:19-cv-01327-WWE

                 v.

EQUIFAX INC.,

                            Defendant.              SEPTEMBER 4, 2019



               DEFENDANT EQUIFAX INC.'S MOTION FOR IMMEDIATE
                STAY OR, IN THE ALTERNATIVE, FOR AN EXTENSION
                      OF TIME TO RESPOND TO COMPLAINT

         Defendant Equifax Inc. ("Equifax") moves this Court for an immediate stay

or, in the alternative, for an extension of time to respond to Plaintiffs Complaint

and would respectfully show the Court as follows.

          This action concerns the data security incident that Equifax announced on

September 7, 2017.        Equifax respectfully requests that the Court stay all

proceedings in this action pending a final determination by the Judicial Panel on

Multidistrict Litigation ("JPML") on whether to transfer this related action to the

Northern District of Georgia for inclusion in the MDL proceeding, In re Equifax,

Inc., Customer Data Security Breach Litigation, MDL No. 2800 ("In re Equifax").

Equifax has noticed this case to the JPML as a potential tag-along action (see

Equifax's Notice of Potential Tag-Along Action ("Notice"), attached hereto as

Exhibit A) and anticipates that the JPML will issue a conditional transfer order,

indicating its initial view that the action is appropriate for transfer to the In re

 19785250-v1
       Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 2 of 9




Equifax MDL.    For this reason and those that follow, a stay of proceedings is

warranted pending a final transfer determination by the JPML.         Alternatively,

Equifax requests a 30-day extension of time to respond to the Complaint.

                           PROCEDURAL HISTORY

      On December 6, 2017, the JPML ordered 95 cases relating to the Equifax

data security incident centralized in the Northern District of Georgia for

consolidated or coordinated pretrial proceedings.     See JPML's Transfer Order,

attached hereto as Exhibit B. The JPML has since issued forty-seven Conditional

Transfer Orders ("CTOs") transferring related actions to the MDL; CTO-47 issued

as recently as August 27, 2019. See CTO-47, In re Equifax, Inc., MDL No. 2800,

Dkt. 1042 (J.P.M.L. Aug. 27, 2019), attached hereto as Exhibit C.          Currently,

hundreds of related actions are pending in the In re Equifax MDL, and Equifax

continues to notice related actions to the JPML as potential tag-along actions for

transfer.

      Plaintiff filed his Complaint on July 22, 2019, in the Connecticut Superior

Court, Hartford Judicial District, entitled Edward A. Jazlowiecki v. Equifax Inc.

Equifax was served with Plaintiffs Complaint no earlier than July 30, 2019. On

August 29, 2019, Equifax removed this case to the United States District Court for

the District of Connecticut. See Dkt. 1. On August 30, 2019, Equifax filed a Notice

of Potential Tag-Along Action requesting that the JPML transfer this case to the

MDL transferee court. See Exhibit A; see also generally 28 U.S.C. § 1407. Equifax

anticipates that the JPML will determine that this action is sufficiently related to


                                         2
        Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 3 of 9




the In re Equifax MDL and issue a conditional transfer order transferring this case

to that proceeding.

       To conserve judicial resources and avoid prejudice to the parties, Equifax

respectfully requests that the Court enter a brief stay of these proceedings until the

JPML issues a final decision on whether this case should be transferred to the

MDL.

                                    ARGUMENT

       This Court "has discretionary power to stay proceedings in its own court."

Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936); see also Louis Vuitton Malletier

S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012). When deciding whether to

grant a stay, the Court must exercise its judgment to "weigh competing interests

and maintain an even balance." Landis, 299 U.S. at 254-55; see also Ofosu v:

McElroy, 98 F.3d 694, 699 (2d Cir.1996) ("A request for a stay is an appeal to

equity."); Labrecque v. Johnson & Johnson, No. 3:15-CV-1141 (RNC), 2015 WL

5824724, at *2 (D. Conn. Oct. 2, 2015) ("The Court has discretion to enter a stay

pending a decision by the MDL Panel on the motion to transfer.") (citing In re Ivy,

901 F.2d 7, 9 (2d Cir. 1990), and Royal Park Investments SA/NV v. Bank of Am.

Corp., 941 F. Supp. 2d 367, 369-71 (S.D.N.Y. 2013)).

       All relevant interests here weigh in favor of granting a stay. Plaintiff would

not face prejudice if a stay is granted. See Animal Sci. Prods., Inc. v. Hebei Welcome

Pharm. Co., No. 05 Civ. 453(DGT), 2005 WL 3555926, at *1 (E.D.N.Y. Dec. 23, 2005)

("[A]ny stay relative to the MDL Panel's decision will be relatively short in duration


                                           3
        Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 4 of 9




and will not prejudice plaintiffs."); Ritchie Capital Mgmt., LLC v. Gen. Elec. Capital

Corp., 87 F. Supp. 3d 463, 471 (S.D.N.Y. 2015) ("A short stay [pending JPML action]

will not prejudice plaintiffs."); Royal Park Investments, 941 F. Supp. 2d at 372

("Courts have determined that such short delays caused by staying proceedings

until the JPML decides whether to transfer a case usually do not prejudice the

plaintiff."). Here, because the lawsuit is clearly related to the data security incident

that Equifax announced on September 7, 2017, it is anticipated that the JPML will

enter a conditional transfer order here, as it has in so many other cases with the

same core operative facts.

      There is 'no evidence that the JPML—which has promptly issued transfer-

related decisions in In re Equifax—will delay its conditional or final determination

about whether to transfer Plaintiffs case to the MDL transferee court. Nor would

any delay that might result from a stay be prejudicial; this case is currently in the

early pleadings stage, and any issues Plaintiff raises with this Court could be

appropriately addressed in the MDL if the case is ultimately transferred.

      Moreover, the possibility of a slight delay for Plaintiff is far outweighed by

the prejudice Equifax will face if the proceedings in Plaintiffs case are not stayed

pending the JPML's final transfer decision.       Denying a stay would potentially

subject Equifax to the significant burden of duplicative litigation and inconsistent

decisions. Royal Park Investments, 941 F. Supp. 2d at 373 ("Rather than have the

potential for inconsistent decisions on the common issue underlying multiple

motions to remand, these actions should be stayed pending action on the transfer to


                                           4
        Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 5 of 9




the MDL.") (internal quotation omitted); Ritchie Capital Mgmt, 87 F. Supp. 3d at

471 (staying case pending JPML decision where plaintiff would "potentially face

duplicative proceedings and inconsistent or inefficient discovery regimes."). Absent

a stay, there is a significant risk of additional discovery or motion practice that

could create duplicative and potentially inconsistent obligations for Equifax.

Requiring Equifax to litigate the same issues in this Court that will be litigated in

the In re Equifax MDL will in all likelihood present a burden outweighing the brief

delay that Plaintiff potentially faces.

   The interest of the Court and the public in efficiency and conservation of judicial

resources also weighs in favor of granting a stay. Courts in this circuit have

recognized that "stays pending transfer will also conserve judicial resources, one of

the fundamental goals of multidistrict litigation practice." Royal Park., 941 F.

Supp. 2d at 373 (S.D.N.Y. 2013) (citing North v. Merck & Co., No. 05-CV-6475L,

2005 WL 2921638, at *2 (W.D.N.Y. Nov. 4, 2005)); Ritchie Capital Mgmt., 87 F.

Supp. 3d 463, 471 ("Most notably, a stay serves the judicial and public interest in

letting the JPML decide if the interests in efficiency and economy favor

consolidation and transfer.").

       Granting a stay pending JPML action would be consistent with this and

other circuits' practices.   "The Court has discretion to enter a stay pending a

decision by the MDL Panel on the motion to transfer." Labrecque v. Johnson &

Johnson, No. 3:15-CV-1141 (RNC), 2015 WL 5824724, at *2 (D. Conn. Oct. 2, 2015)

(citing In re Ivy, 901 F.2d at 9, and Royal Park Investments, 941 F. Supp. 2d at 369-


                                          5
        Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 6 of 9




 71); accord, Ritchie Capital Mgmt, 87 F. Supp. 3d at 471. Courts in other circuits

have held similarly. See, e.g., Fowler v. Hamilton Med. Ctr., Inc., No. 4:08-CV-0055-

HLM, 2008 WL 11336192, at *2 (N.D. Ga. May 7, 2008) ("[C]ourts frequently grant

 stays pending transfer decisions by the JPML to avoid duplicative efforts and to

promote judicial economy"); Smith v. Mail Boxes, Etc., 191 F. Supp. 2d 1155, 1157

 (E.D. Cal. 2002) (granting stay pending MDL Panel's determination on transfer);

Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1362 (C.D. Cal. 1997) (granting stay

pending decision by MDL Panel because "a majority of courts have concluded that it

is often appropriate to stay preliminary pretrial proceedings while a motion to

 transfer and consolidate is pending with the MDL Panel").

       For these reasons, courts routinely stay proceedings pending a JPML transfer

 decision.   Indeed, federal courts nationwide have already granted numerous

motions to stay filed by Equifax on similar grounds in related cases. See, e.g., Bass

 v. Equifax Inc., 4:19-cv-00452-ALM-CAN, Dkt. 8 (E.D. Tex. Aug. 30, 2019); Williams

 v. Equifax Inc., 1:19-CV-00622, Dkt. 9 (S.D. Ohio Aug. 30, 2019); Khalaf v. Equifax

Inc., 1:19-c-06268, Dkt. 11 (S.D.N.Y. Aug. 8, 2019); Eustice v. Equifax, Inc., 4:19-cv-

 02249, Dkt. 8 (S.D. Tex. July 2, 2019); Eustice v. Equifax, Inc., 4:19-cv-02248, Dkt. 9

 (S.D. Tex. July 2, 2019); Shack v. Equifax Inc., 1:19-cv-02622, Dkt. 13 (N.D. Ill. May

 23, 2019); Joshpe v. Equifax Information Services, LLC, 1:19-cv-03146-ER, Dkt. 8

 (S.D.N.Y. May 6, 2019); Ziegeler v. Equifax Inc., 6:19-cv-00260-ADA-JCM, Dkt. 5

 (S.D. Tex. Apr. 22, 2019); Burns v. Equifax Inc., 19-cv-851-NEV-TNL, Dkt. 8 (D.

Minn. Apr. 24, 2019); Luciano v. Equifax Information Services LLC, 1:18-cv-00437-


                                            6
        Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 7 of 9




MKB-LB (E.D.N.Y. Apr. 17, 2019); Dreni v. Equifax Credit Information Services,

2:18-cv-00770, Dkt. 8 (M.D. Fla. December 10, 2018); Smith v. Equifax Inc., 2:18-cv-

01147, Dkt. 34 (N.D. Ala. Dec. 7, 2018); Link v. Equifax Credit Information Services,

 2:18-cv-04070, Dkt. 15 (D. Ariz. Dec. 4, 2018); Bordelon v. Equifax Information

Services, LLC, 6:18-cv-01137 (W.D. La. Sept. 10, 2018); Brown v. Equifax

Information Services, LLC, 6:18-cv-01162, Dkt. 7 (M.D. Fla. July 26, 2018); Janet

Kerobyan v. Equifax Inc., 2:18-cv-05401, Dkt. 19 (C.D. Cal. July 24, 2018); Cowherd

 v. Equifax Inc., 4:18-cv-02230, Minute Entry (S.D. Tex. July 24, 2018); Iraheta v.

Equifax Information Services LLC, 5:17-cv-01363-EEF-KLH, Dkt. 139 (W.D. La.

 July 10, 2018); Bishop v. Equifax Inc., 4:18-cv-02079, Dkt. 7 (S.D. Tex. July 5, 2018);

 Wilhite v. Equifax Inc., 4:18-cv-02080, Dkt. 5 (S.D. Tex. June 29, 2018); Frank v.

Equifax Info. Svcs, 1:18-cv-03913, Dkt. 7 (S.D.N.Y. May 8, 2018); Morgan v. Equifax

Inc., 3:18-cv-00173, Dkt. 9 (E.D. Va. April 23, 2018); Walton v. Equifax Inc., 1:18-cv-

 00225-SEB-DLP, Dkt. 14 (S.D.' Ind. April 10, 2018); Acosta-Smith v. Equifax Inc.,

 8:18-cv-00005, Dkt. 23 (C.D. Cal. March 5, 2018); Strange v. Equifax Inc., 5:17-cv-

 01615-SMH-KLH, Dkt. 12 (W.D. La. Jan. 23, 2018); Abramson v. Equifax Inc., 8:17-

 cv-02201, Dkt. 10 (C.D. Cal. Jan. 3, 2018); Tirelli v. Equifax Info. Servs., LLC, 7:17-

 cv-06868, Dkt. 12 (S.D.N.Y. Oct. 10, 2017); Avise v. Equifax, Inc., 17-01563-JAK,

 Dkt. 14 (C.D. Cal. Oct. 3, 2017); Knepper v. Equifax Info. Servs., LLC, 2:17-cv-

 02368-KJD-CWH, Dkt. 39 (D. Nev. Oct. 2, 2017). Other related cases have been

 stayed by sua sponte order pending the JPML's ruling on transfer. See, e.g., Geller

 v. Equifax, Inc., 17-CV-81056-RLR, Dkt. 5 (S.D. Fla. Oct. 3, 2017).


                                            7
       Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 8 of 9




                                  CONCLUSION

      Accordingly, to promote judicial economy and sound judicial administration,

avoid duplicative pretrial proceedings and potentially inconsistent pretrial rulings,

and prevent prejudice to both Equifax and Plaintiff, Equifax respectfully requests

that this Court stay all proceedings and deadlines pending the JPML's final

transfer determination. Alternatively, Equifax requests a 30-day extension of time

to respond to the Complaint.

                                              DEFENDANT
                                              EQUIFAX INC.



                                          By: /s/ Eric D. Daniels
                                              Eric D. Daniels (ct01582)
                                              Robinson & Cole LLP
                                              280 Trumbull Street
                                              Hartford, CT 06103
                                              Phone: 860-275-8200
                                              Fax: 860-275-8299
                                              edaniels@rc.com




                                          8
         Case 3:19-cv-01327-WWE Document 12 Filed 09/04/19 Page 9 of 9




                                 CERTIFICATE OF SERVICE

               Ihereby certify that on September 4, 2019 a copy of the foregoing Notice of

Appearance was filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will be sent by email to all parties by operation of the Court's

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court's EM/ECF System.




                                                       By: /s/ Eric D. Daniels
                                                           Eric D. Daniels




                                                   9
